DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Herre et al (US 20130258813 A1, hereinafter Herre) and in view of reference Amada et al (JP 2004-289762 A, hereinafter Amada).
Claim 1:  Herre teaches an acoustic object extraction apparatus (title and abstract, fig. 6 and a method in fig. 7), comprising: 
beamforming processing circuitry (110, 120 in fig. 1), which, in operation, generates a first acoustic signal (s1 in fig. 1) by beamforming in a direction of arrival of a signal from an acoustic object (target 430 via the major direction 418 from the target 430 to the first beamformer 410 or BF1 in fig. 1) to a first microphone array (one of the two spatial microphones, para 40, or a microphone array in fig. 3A, para 64), and generates a second acoustic signal (s2 in fig. 1) by beamforming in a direction of arrival of a signal from the acoustic object (the target 430 via the major direction 428 from the target 430 to the second beamformer 420 or BF2 in fig. 1) to a second microphone array (other one of the two spatial microphones, para 40, or a microphone array in fig. 4A, para 64); and 

However,  Herre does not explicitly teach wherein the extraction circuitry divides the spectra of the first acoustic signal and the second acoustic signal into a plurality of frequency sections and it is each of the plurality of frequency sections for the disclosed calculation of the degree of similarity.
Amada teaches an analogous field of endeavor by disclosing an acoustic object extraction apparatus (title and abstract, ln 1-8 and fig. 1) and wherein a plurality of frequency sections is disclosed to be obtained by dividing a spectra of a first acoustic signal and a second acoustic signal (individual microphone signals from the microphone 101-1, …, 101-M in fig. 1, para 45; dividing spectrum into different bands, e.g., dividing 128 frequency bins into eight bands by 128/8 = 16 and each band containing 16 frequency bins, for calculating target signal activity as a  common component, para 102) and wherein it is each of the plurality of frequency sections for the disclosed calculation of the degree of similarity (the target signal activity is calculated using both the coherence function and the power information, certain degree of the target signal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the dividing of the spectra of the first acoustic signal and the second acoustic signal into the plurality of frequency sections and for each of the plurality of frequency sections the degree of similarity is calculated for each of the plurality of frequency sections, as taught by Amada, to the extraction circuitry and the degree of the similarity between the spectrum of the first acoustic signal and a spectrum of the second acoustic signal in the acoustic object extraction apparatus, as taught by Herre, for the benefits discussed above.
Claim 4 has been analyzed and rejected according to claim 1 above.
Claim 2: the combination of Herre and Amada further teaches, according to claim 1 above, wherein frequency components and neighboring frequency section of the plurality of frequency sections (Herre, QMF filterbanks as analysis filterbank 610 in fig. 6, para 94, and Amada, dividing into the plurality of frequency bands, para 102, and each of the frequency except partially overlap between the neighboring frequency sections.
An Official Notice is taken that partially overlap between the neighboring frequency sections in the signal spectrum such as applied in filterbanks is notoriously well-known in the art for benefits of smoothing the transition among digital signal processing to avoid pumping or transition noise between signal processing frame by frame and improve the sound perception effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied partially overlapping between the neighboring frequency sections, as taught by the well-known in the art, to the frequency components and the neighboring frequency section of the plurality of frequency sections in the acoustic object extraction apparatus, as taught by the combination of Herre and Amada, for the benefits discussed above.
Claim 3: the combination of Herre and Amada further teaches, according to claim 1 above, wherein the extraction circuitry calculates a weighting factor (Herre, calculating gain function G1(k, n), G2(k,n) or G34(k,n)  based on the cross-spectral density C12(k,n) and power spectral density P1(k,n), P2(k,n) at step 730, para 110-113, or G34(k,n), para 47, and Amada, frequency bands for calculating target signal activity, i.e., amount of common component or degree of similarity between two signals, para 102-103 and the target signal activity represented by ρ(b) or ρ(k), k is frequency bin, while b is frequency band, para 109, para 120) depending on the degree of similarity for each of the plurality of frequency sections (Herre, 1(k,n) with S1(k,n), G2(k,n) with S2(k,n) or G34(k,n) with S1(k,n) and S2(k,n) in equations 1-4, para 107-116 and Amada, via z’(f) = | ρ(b)|*z(f), para 124), and 
a parameter (Herre, including power density [P1(k,n)]1/2, [P2(k,n)]1/2 in equations, para 105, and applied to the equations G1(k,n), G2(k,n), or G34(k,n) in equation 1-4, and Amada, including ψa(f) by an equation 3-8 and used in  
    PNG
    media_image1.png
    51
    357
    media_image1.png
    Greyscale
 of the equation (5-1) for ρ(b), para 120) for adjusting a gradient of a transform function (Herre, including [C12(k,n)]1/2 applied to the equations 1-4 and Amada, through 
    PNG
    media_image1.png
    51
    357
    media_image1.png
    Greyscale
) for transforming the degree of similarity into the weighting factor is variable (the 1/[P1(k,n)]1/2, 1/[P2(k,n)]1/2 or [0.5(P1(k,n) + P2(k,n)]1/2, or spectral power density of the beamform signals is gradient adjustment to the function [C12(k,n)]1/2 which is applied to the calculation of gain value G1(k,n), G2(k,n), or G34(k,n) in equations 1-4, para 107-116, and Amada, in equation 5-1, via the 
    PNG
    media_image1.png
    51
    357
    media_image1.png
    Greyscale
, para 120).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESHUI ZHANG/
Primary Examiner, Art Unit 2654